 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Christa Eastes,                                  No. CV-18-00013-PHX-DWL
10                 Plaintiff,                         ORDER
11   v.
12   Commissioner       of      Social   Security
     Administration,
13
                   Defendant.
14
15          Pending before the Court is the motion for an award of attorneys’ fees under 42
16   U.S.C. § 406(b), submitted by Plaintiff’s counsel, Eric Slepian (“Counsel”), which the

17   Commissioner does not oppose.1 (Doc. 30.) Counsel seeks $13,394.75 in § 406(b) fees,
18   which equates to 25% of Plaintiff’s past-due benefits. (Doc. 30 at 1-2; Doc. 31-1 at 3.)

19          The client-attorney fee agreement provides for a contingency fee—Plaintiff agreed

20   that the attorneys’ fee would be 25% of all past-due benefits awarded to her. (Doc. 30-1
21   at 8.) This is unsurprising, as 25% contingency fee agreements are nearly ubiquitous in
22   the context of social security appeals. Gisbrecht v. Barnhart, 535 U.S. 789, 802–04

23   (2002).

24          Section 406(b) “calls for court review” of contingency fee agreements. Id. at 807–

25   08. “Congress has provided one boundary line: Agreements are unenforceable to the

26   extent that they provide for fees exceeding 25 percent of the past-due benefits.” Id.
27   1
            The Commissioner “has no direct financial stake in the answer to the § 406(b)
     question” because the fees, if granted, will be taken out of Plaintiff’s past-due benefits,
28   and therefore the Commissioner’s role “resembl[es] that of a trustee for the claimants.”
     Gisbrecht v. Barnhart, 535 U.S. 789, 798 n.6 (2002).
 1   “Within the 25 percent boundary, as petitioners in this case acknowledge, the attorney for
 2   the successful claimant must show that the fee sought is reasonable for the services
 3   rendered.” Id.
 4          The Court must determine whether it is appropriate to reduce Counsel’s recovery
 5   “based on the character of the representation and the results the representative achieved”
 6   by assessing, for example, whether Counsel is “responsible for delay” or whether “the
 7   benefits are large in comparison to the amount of time counsel spent on the case.”2 Id. at
 8   808. “In this regard, the court may require the claimant’s attorney to submit, not as a
 9   basis for satellite litigation, but as an aid to the court’s assessment of the reasonableness
10   of the fee yielded by the fee agreement, a record of the hours spent representing the
11   claimant and a statement of the lawyer’s normal hourly billing charge for noncontingent-
12   fee cases.” Id.
13          The Court will require Counsel to produce a record of the hours spent representing
14   Plaintiff to aid in the Court’s reasonableness assessment.
15          Accordingly,
16          IT IS ORDERED that by March 13, 2020, Counsel shall file a supplement to the
17   request for fees containing a record of the hours spent representing Plaintiff.
18          Dated this 27th day of February, 2020.
19
20
21
22
23
24
25
     2
            This determination does not equate to use of the lodestar method. Crawford v.
26   Astrue, 586 F.3d 1142, 1149 (9th Cir. 2009) (“The lodestar method under-compensates
     attorneys for the risk they assume in representing SSDI claimants and ordinarily produces
27   remarkably smaller fees than would be produced by starting with the contingent-fee
     agreement. A district court’s use of the lodestar to determine a reasonable fee thus
28   ultimately works to the disadvantage of SSDI claimants who need counsel to recover any
     past-due benefits at all.”).

                                                 -2-
